195 F.2d 779
DEWEYv.DEWEY.
No. 11072.
No. 11075.
United States Court of Appeals District of Columbia Circuit.
Argued February 19, 1952.
Decided March 20, 1952.

Arthur J. Hilland, Washington, D. C., for appellant.
R. Duncan Clark, Washington, D. C., with whom Andrew T. Altmann and Clyde D. Garrett, Washington, D. C., were on the brief, for appellee.
Before EDGERTON, PROCTOR, and BAZELON, Circuit Judges.
PER CURIAM.


1
These are appeals from judgments setting aside, on grounds of fraud and undue influence, a will and a change of beneficiary in a life insurance policy. We think there was sufficient evidence of undue influence and of fraud. We have considered appellant's other contentions but find no prejudicial error.


2
Affirmed.